DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a reply to Applicant's Arguments/Remarks filed on 01/03/2022 for U.S. Application 16/891,677 where: 
a. Claims 1-13 are pending in the application.
b. Claims 1, 2, and 5 are currently amended.
c. Claims 11-13 are withdrawn.
d. Claims 14-20 are cancelled.

 
Response to Arguments 
Applicant's arguments with respect to claims 1, 4, 7 and 8 have been considered but are moot because the arguments are based on the amendments and a new ground of rejection has been entered.

Allowable Subject Matter
Claims 2, 3, 5, 6, and 10 allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2018/0165048) in view of Osuka et al. (US 2008/0259398, hereinafter Osuka).

Regarding claim 1, Ikeda teaches: Regarding claim 1, Ikeda teaches: A non-transitory computer readable storage medium ([0008], a non-transitory storage medium storing one or more instructions that) storing a set of program instructions for an information processing apparatus comprising a processor, a communication interface, and a memory, the set of program instructions, when executed by the processor, causing the information processing apparatus to perform ([0008], when executed by one or more processors, cause the one or more processors to execute a method of controlling an image data processing controller communicable with a server for controlling a plurality of processes is devised):  
acquiring first data having a first format ([0115], The job data is described, for example, in page description language (PDL) format such as portable document format (PDF) and PostScript);  

converting the first data into second data corresponding to the identified particular information, the second data having a second format to be inputted to the printer ([0153-0154], When the job converter 126 receives the JDF description, the job converter 126 executes the JDF description conversion program 128 on the received JDF information, and converts a format (first format) set in the received JDF information into a format (second format) processable or interpretable by the DFE 100.); and 
outputting the second data ([0153-0155], When the preview data is to be generated, the system controller 113 transfers the data of print target to the job controller 116, and requests the job controller 116 to generate the preview data). 
 
Ikeda does not explicitly teach: acquiring a model name of a printer; 
identifying particular information corresponding to the acquired model name based on a conversion correspondence table , the conversion correspondence table showing a correspondence between the model and the particular information, the particular information identifying at least a structure of data after conversion or a character code type of the data after conversion.  

However, Osuka teaches: acquiring a model name of a printer (fig. 18, [0063], A name of the printer 3, which is connected to the personal computer 2 and whose firmware is to be updated, is displayed on the printer selection screen 101.);  
identifying particular information corresponding to the acquired model name based on a conversion correspondence table , the conversion correspondence table showing a correspondence between the model and the particular information, the particular information identifying at least a structure of data after conversion (fig. 12, creating the custom label tool for the acquired printer, [0053-0055, 0062], Subsequently, a printer sheet information binary file is created from the printer sheet information text file (S61). In processing at this step of S61, the text file is converted by a printer sheet compile tool into a binary file (ptd) which is used by the driver. Now, one example of the details of creating a binary file (ptd) will be described below. First, the printer sheet compile tool is activated by entering "ptql10pc.exe/S/L=<log file> <input file> <output file>" with an input/output file as an argument) or a character code type of the data after conversion.   

The motivation for the combination is that Ikeda and Osuka are in the same field of endeavor, namely computer system.

 
Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ikeda to include acquiring a model name of a printer; identifying particular information corresponding to the acquired model name based on a conversion correspondence table , the conversion correspondence table showing a correspondence between the model and the particular information, the particular information identifying at least a structure of data after conversion or a character code type of the data after conversion as taught by Osuka. The motivation/suggestion would have been to further enhance/improve the information processing apparatus since doing so would allow for the printer to be updated with the custom setting as needed. 


 Regarding claim 4, Ikeda and Osuka teach: The non-transitory computer readable storage medium according to claim 1, wherein the particular information is indicative of the character code type of the data after conversion (Ikeda,  [0153], converts a format (first format) set in the received JDF information into a format (second format) processable or interpretable by the DFE 100); and  
wherein the converting the first data includes: converting a first character code of the first data into a second character code, the second character code being indicated by the identified particular information; and converting the first data of the second character code into the second data (Ikeda,  see fig. 7, [0166], FIG. 7, the conversion table correlates a description format of JDF information and a description format of job attribute in DFE. For example, information of "number of copies" illustrated in FIG. 3 is described as "A-Amount" in the original or initial JDF information, and "A-Amount" is converted into a description of "number of copies" when generating the job attribute in DFE). 


Regarding claim 7, Ikeda and Osuka teach: The non-transitory computer readable storage medium according to claim 1, wherein the information processing apparatus is a mobile terminal including the communication interface (Ikeda , see fig. 1, client device is laptop (mobile terminal) 5a used to send print data to printer device 1). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Osuka and further in view of Vermeulen et al. (US 2005/0198567, hereinafter Vermeulen).


	Regarding claim 8, Ikeda and Osuka teach: The non-transitory computer readable storage medium according to claim 1.

Ikeda and Osuka do not explicitly teach: wherein the first data having the first format is a CSV database written in Unicode.

	However, Vermeulen teaches: wherein the first data having the first format is a CSV database written in Unicode ([0043], Because of its simplicity, the CSV format has been broadly adopted as an interchange standard between spreadsheets, databases, text files, and other types of computer programs).

The motivation for the combination is that Ikeda, Osuka and Vermeulen are in the same field of endeavor, namely computer system.


Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ikeda and Osuka to include wherein the first data having the first format is a CSV database written in Unicode as taught by Vermeulen. The motivation/suggestion would have been to further enhance/improve the information processing apparatus since doing so would allow for simplicity interchange standard between spreadsheets, databases, text files, and other types of computer programs.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675